Appeal by the defendant from a judgment of the Supreme Court, Westchester County (Cowhey, J.), rendered September 24, 1984, convicting him of criminal possession of a weapon in the third degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
On appeal the defendant raises two issues. The first is that newly discovered evidence requires that he be granted a new trial and the second is that he had ineffective assistance of counsel in locating potential witnesses and evidence which might have been helpful at his trial. Both arguments presented involve matters dehors the record and may not be considered by this court on direct appeal from the judgment (see, People v Wilcox, 106 AD2d 526; People v Roberts, 89 AD2d 912).
Although the defendant previously moved to vacate the judgment pursuant to CPL 440.10 on the ground of newly discovered evidence, that motion was denied and the defendant did not seek leave to appeal from that order to this court as required by CPL 450.15 (see, People v Sanford, 121 AD2d 483, lv denied 68 NY2d 773; People v Ramsey, 104 AD2d 388). Moreover, we note that even if this court were to review this issue we would not grant a new trial since the evidence in question is not of such value that it would probably change the result (see, People v Latella, 112 AD2d 321). Lawrence, J. P., Weinstein, Rubin and Kooper, JJ., concur.